TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-21-00007-CV


                                   In re Matt Ridgeway


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Based on the briefing and record,1 the petition for writ of mandamus is denied.

See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Filed: August 26, 2021




       1
          Relator has failed to provide a complete record, including but not limited to the
transcript from the trial court hearing. See Tex. R. App. P. 52.7(a).